Case: 12-50114   Document: 00512227991    Page: 1   Date Filed: 05/02/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                May 2, 2013
                               No. 12-50114
                             Summary Calendar                   Lyle W. Cayce
                                                                     Clerk



MARVIN L. BROWN,


                                          Plaintiff-Appellant
v.

BRAD LIVINGSTON, In his individual and official capacity as the director of
the Texas Department of Criminal Justice; STUART JENKINS, in his
individual and official capacity as the director of the Texas Department of
Criminal Justice Parole Division; RISSI OWENS, Individually and in her
official capacity as an executive officer of the Texas Department of Criminal
Justice Division Board of Pardons and Paroles; CHARLES AYCOCK,
Individually and in his official capacity as an executive officer of the Texas
Department of Criminal Justice Division Board of Pardons and Paroles;
CONRITH DAVIS, Individually and in his official capacity as an executive
officer of the Texas Department of Criminal Justice Division Board of
Pardons and Paroles; JACKIE DENOYELLES, Individually and in her
official capacity as an executive officer of the Texas Department of Criminal
Justice Division Board of Pardons and Paroles; JUANITA M. GONZALEZ,
Individually and in her official capacity as an executive officer of the Texas
Department of Criminal Justice Division Board of Pardons and Paroles;
DAVID G. GUTIERREZ, Individually and in his official capacity as an
executive officer of the Texas Department of Criminal Justice Division Board
of Pardons and Paroles; THOMAS A. LEEPER, Individually and in his official
capacity as an executive officer of the Texas Department of Criminal Justice
Division Board of Pardons and Paroles; RICK PERRY, In his official capacity
as the Governor of Texas,

                                          Defendants-Appellees
     Case: 12-50114       Document: 00512227991         Page: 2     Date Filed: 05/02/2013



                                       No. 12-50114


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CV-811


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Marvin Brown is a Texas prisoner currently on mandatory supervised
release. He appeals from the district court’s dismissal of his 42 U.S.C. § 1983
complaint, wherein he attempted to challenge the imposition of more restrictive
supervised release conditions.          The district court held that Brown lacked
standing to assert his challenge because his claimed injury under procedural due
process was speculative and hypothetical. We AFFIRM.
                                              I.
       Brown was convicted in 1985 of sexual assault of a child and indecency
with a child and sentenced to 40 years in prison. He was released to mandatory
supervision in 1999 and placed in the Superintensive Supervision Program
(SISP), which included electronic monitoring. The Texas Board of Pardons and
Paroles (Parole Board) removed Brown from SISP and electronic monitoring in
2007, although Brown remained on supervised release. Brown alleged that in
2010 his parole officer informed him that the Parole Board would reinstitute the
restrictive SISP and electronic monitoring conditions of his supervision. These
restrictive conditions were allegedly to be implemented pursuant to the
Governor’s new policy initiative to place all high risk sex offenders back on
electronic monitoring.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-50114     Document: 00512227991      Page: 3    Date Filed: 05/02/2013



                                  No. 12-50114

      Brown filed a § 1983 suit against the Governor and various officials of the
Parole Board and the Texas Department of Criminal Justice Parole Division
(Parole Division).    Brown alleged that his placement back on electronic
monitoring would interfere with a state-created liberty interest in less restrictive
monitoring, and that the implementation of the new policy violated procedural
due process. He further alleged that the policy would interfere with his health
care and therefore violated the Eighth Amendment’s prohibition of cruel and
unusual punishment. Brown moved concurrently for a preliminary injunction
to prevent the Parole Board from imposing the more restrictive monitoring
conditions without due process.
      At a hearing on the preliminary injunction motion, testimony showed that
the Parole Board had issued a new condition for supervised release, known as
“condition O.58,” for GPS monitoring of high risk sex offenders. Although a form
of electronic monitoring, condition O.58 was not the same as SISP or the
electronic monitoring used in the SISP. Brown was among the class of offenders
who could potentially be subject to condition O.58. The testimony also showed,
however, that the Parole Board had not yet adopted written policies governing
the application of the condition and had not fully implemented the condition.
Instead, approximately 250 offenders who were already being monitored
electronically were “rolled over” into the new condition.             There were
approximately 562 other offenders, including Brown, who could be considered for
the condition at some point, but the Parole Board would first have to vote on
each offender. Testimony showed that the condition had not been imposed on
Brown, that the Parole Board had not considered Brown’s case, and that it was
unknown whether or when the Parole Board might consider it.
      The district court denied Brown’s motion for an injunction because
Brown’s claimed injury—the imposition of condition O.58—was not actual and
imminent. Rather, Brown was merely one of many offenders upon whom the

                                         3
    Case: 12-50114     Document: 00512227991     Page: 4   Date Filed: 05/02/2013



                                  No. 12-50114

condition might be imposed. The court reasoned that Brown’s claim improperly
relied upon a series of hypothetical and speculative contingencies.
      Following the denial of the injunction, Brown moved for leave to amend his
complaint. His amended complaint sought to assert claims only for declaratory,
rather than injunctive, relief. Meanwhile, the defendants moved for judgment
on the pleadings pursuant to Federal Rule of Civil Procedure 12(c), arguing that
Brown lacked standing because he had not suffered an injury and his claim of
a future injury was conjectural. In support of their argument, the defendants
relied on the testimony and evidence presented at the preliminary injunction
hearing. They also attached to their motion an affidavit from Christina Propes,
the Section Director, Review and Release Processing, at the Parole Division.
Propes averred that Brown does not currently have a special condition of
electronic monitoring or SISP, and that Brown is not on any list to request
imposition of those conditions.
      The district court granted the defendants’ motion, denied Brown leave to
amend the complaint, and dismissed the case. The court held that Brown had
not suffered an actual injury, that he failed to show imposition of the special
parole conditions was imminent, and that his liberty remained unaffected.
Brown now appeals.
                                      II.
      On appeal, Brown continues to challenge the purported imposition by the
Parole Board of more restrictive release conditions without notice and an
opportunity to be heard. He contends that he has sufficiently demonstrated
standing to proceed.
      Standing is a question of law that we review de novo. Friends of St.
Frances Xavier Cabrini Church v. Federal Emergency Mgmt. Agency, 658 F.3d
460, 466 (5th Cir. 2011). Constitutional standing requires that the plaintiff
show an injury in fact that is traceable to the defendant’s conduct and that the

                                       4
    Case: 12-50114    Document: 00512227991    Page: 5   Date Filed: 05/02/2013



                                No. 12-50114

injury is likely to be redressed by the court. See In re Mirant Corp., 675 F.3d
530, 533 (5th Cir. 2012) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,
560–61, 112 S. Ct. 2130, 2136 (1992)). An “injury in fact” is one that is “(a)
concrete and particularized; and (b) actual or imminent, not conjectural or
hypothetical.” Lujan, 504 U.S. at 560, 112 S. Ct. at 2136 (internal quotations
and citations omitted).
      Brown contends that he presented sufficient evidence of a threatened
injury to demonstrate standing because the defendants admitted at the
preliminary injunction hearing (1) that he meets the qualifications for the
imposition of electronic monitoring and (2) that his name has been submitted to
the Parole Board to be placed under the new policy. Brown relies in part on
testimony from Stuart Jenkins, the director of the Parole Division, and on
newspaper articles he entered into evidence reporting on TDCJ’s use of grant
money to establish electronic monitoring of sex offenders.
      Contrary to Brown’s assertions, Jenkins did not admit that condition O.58
would be imposed on Brown. The testimony showed only that Brown was among
the class of offenders upon whom the condition might apply at some time in the
future. Brown merely assumes that because he meets the general qualifications
for the condition, it will be imposed upon him. Testimony showed, however, that
the Parole Board must vote to impose the condition. Stuart testified that no
decision had been made or was imminent in Brown’s case. Stuart had “no idea”
when Brown’s case might be considered. He further testified that the Board had
already declined to impose the condition on some offenders identified as high
risk. Thus, Brown’s purported high-risk status does not necessarily mean the
condition will be imposed. Moreover, Troy Fox, the administrator for the Parole
Board, testified that as part of its evaluation the Board would take into
consideration the fact that Brown had been successfully released to mandatory
supervision since 1999 and had been off monitoring since 2007. Finally, the

                                      5
        Case: 12-50114   Document: 00512227991    Page: 6    Date Filed: 05/02/2013



                                   No. 12-50114

affidavit from Propes confirmed that Brown is not currently on a list to request
electronic monitoring. In light of this evidence, we agree with the district court’s
conclusion that Brown’s claimed injury remains hypothetical and conjectural.
Accordingly, he has not shown a concrete injury as required for standing, nor has
he shown that his claims are ripe for review. See Lujan, 504 U.S. at 560, 112
S. Ct. at 2136; United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000).
         Brown raises additional arguments about the district court’s dismissal of
his suit. He argues first that the district court erroneously considered matters
outside of the pleadings without converting the motion for dismissal into a
motion for summary judgment, and that the court failed to afford him an
opportunity for further discovery pursuant to Federal Rule of Civil Procedure 56.
When the district court considered the evidence presented at the preliminary
injunction hearing and the affidavit from Christina Propes, the district court
thereby converted the motion to dismiss into a summary judgment motion, and
we therefore review the court’s dismissal as a grant of summary judgment.
McIntosh v. Partridge, 540 F.3d 315, 326 (5th Cir. 2008); see also Fed. R. Civ. P.
12(d). Brown does not demonstrate a lack of notice or prejudice from the district
court’s treatment of the motion, as Brown even argued in his response that it
was actually a summary judgment motion, and he contested the record evidence
upon which the defendants relied. See Bossard v. Exxon Corp., 559 F.2d 1040,
1041 (5th Cir. 1977).      As noted above, the evidence from the preliminary
injunction hearing showed that Brown was not facing an imminent injury of
placement back on electronic monitoring, and the Propes affidavit confirmed that
fact.
         Brown’s assertion that he should have been given an opportunity for
further discovery prior to the district court’s ruling is unavailing. His right to
discovery under Rule 56 was not unlimited, and he bore the burden of showing
that he could not adequately defend against the summary judgment motion

                                         6
    Case: 12-50114      Document: 00512227991        Page: 7    Date Filed: 05/02/2013



                                     No. 12-50114

without a continuance as permitted by Rule 56(d).1 See Washington v. Allstate
Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990). In his district court pleadings,
Brown requested a hearing or discovery in order to obtain any “facts and
evidence” that might have developed in the interim following the preliminary
injunction hearing.      Even assuming this was a sufficient request for a
continuance, Brown did not file an affidavit as required by the rule, nor did he
otherwise aver any facts demonstrating a need for a continuance or resulting
prejudice without a continuance. See id.; see also Access Telecom, Inc. v. MCI
Telecomms. Corp., 197 F.3d 694, 719 (5th Cir. 1999) (stating that issue of
inadequate discovery is waived when nonmovant fails “to file a motion for a
continuance with an attached affidavit stating why the party cannot present by
affidavit facts essential to justify the party’s opposition”). On appeal, he argues
that discovery might have revealed the updated status of the defendants’
planned implementation of condition O.58, but his assertions are conclusory and
his claimed injury remains speculative and conjectural. See Washington, 901
F.2d at 1285 (“The nonmovant may not simply rely on vague assertions that
discovery will produce needed, but unspecified, facts.”). We therefore find no
abuse of discretion by the district court. See Marathon Fin. Ins., Inc., RRG v.
Ford Motor Co., 591 F.3d 458, 469 (5th Cir. 2009) (“[A] district court’s discretion
in discovery matters will not be disturbed ordinarily unless there are unusual
circumstances showing a clear abuse.” (internal quotation and citation omitted));
Access Telecom, 197 F.3d at 720.
      Brown also argues that the district court erroneously denied him leave to
amend his complaint. We agree with the district court that Brown’s proposed
amended complaint was substantially similar to his original complaint, although
the request for declaratory relief in the amended complaint was more detailed.

      1
        Rule 56(d), which was amended in 2010, contains substantially the same provisions
of former Rule 56(f). See Fed. R. Civ. P. 56 advisory committee notes.

                                           7
    Case: 12-50114    Document: 00512227991     Page: 8   Date Filed: 05/02/2013



                                 No. 12-50114

Because Brown’s claimed injury remained speculative, however, the amendment
would have been futile, and therefore the district court did not abuse its
discretion. See Briggs v. Mississippi, 331 F.3d 499, 508 (5th Cir. 2003) (“[T]he
proposed amended complaint could not survive a Fed. R. Civ. P. 12(b)(6) motion
and allowing [plaintiff] to amend the complaint would be futile.”).
                                      III.
      Brown’s fear that he may be placed on more restrictive monitoring is
certainly understandable. According to the complaint, Brown is 61 years old;
suffers from multiple health issues, including coronary artery disease, diabetes,
and renal failure; is considered one-hundred percent disabled by the Social
Security Administration; and has been hospitalized numerous times. He also
has an emergency home health care alert system that apparently would have to
be disabled in the event he is placed on electronic monitoring. Furthermore,
Brown has thus far complied with all of his supervised release terms without
incident, has been off of electronic minoring since 2007, and has submitted
evidence from his therapist showing that he has a very low risk of re-offending.
Brown appears to be a model prisoner, and the state’s resources could be better
spent monitoring releasees of greater risk.     Nevertheless, the issue is not
whether the restrictive condition O.58 should be placed on Brown, but rather
whether Brown has shown a substantial likelihood of injury at this time that
affords him standing to maintain his suit. As explained above, we conclude that
he has not.
      AFFIRMED.




                                       8